Case: 15-41623   Document: 00513862810    Page: 1   Date Filed: 02/03/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                No. 15-41623                          FILED
                                                               February 3, 2017
                                                                 Lyle W. Cayce
United States of America, ex rel, DAVID R. VAVRA, et al               Clerk

             Plaintiffs

UNITED STATES OF AMERICA,

             Intervenor - Appellee

v.

KELLOGG BROWN & ROOT, INCORPORATED,

             Defendant - Appellant




                Appeal from the United States District Court
                     for the Eastern District of Texas


Before JOLLY, BARKSDALE, and SOUTHWICK, Circuit Judges.
LESLIE H. SOUTHWICK, Circuit Judge:
      Federal law prohibits kickbacks in connection with Government
contracts.   In this civil-enforcement action, the Government alleged that
Kellogg Brown & Root was liable for kickbacks knowingly accepted by two of
its employees. The district court agreed with the Government after imputing
the knowledge of those two employees to the company.        We AFFIRM the
liability arising from one employee, REVERSE as to the other, and REMAND.
    Case: 15-41623    Document: 00513862810       Page: 2    Date Filed: 02/03/2017



                                 No. 15-41623
              FACTUAL AND PROCEDURAL BACKGROUND
      Today’s appeal is this litigation’s second journey to this court. Our 2013
opinion comprehensively discussed the facts. See United States ex rel. Vavra
v. Kellogg Brown & Root, Inc., 727 F.3d 343, 344–45 (5th Cir. 2013). We restate
only a few key matters relevant to this appeal.
      Kellogg Brown & Root (“KBR”) provided global logistical support to the
United States Army under a Government contract executed in 2001 known as
Logistics Civil Augmentation Program III (“LOGCAP III”).                Under the
contract, the Army would issue various task orders which KBR could fulfill
either on its own or through subcontractors.                Relevant here, KBR
subcontracted with EGL, Inc., to perform freight forwarding services.
      In January 2004, the relators filed a qui tam action against KBR and
EGL, among others, for multiple False Claims Act (“FCA”) violations, some of
which involved kickbacks. It was not until more than six years later, in August
2010, that the Government intervened and filed its own complaint. In addition
to FCA claims, it alleged that KBR, through its employees, knowingly engaged
in kickbacks in violation of 41 U.S.C. §§ 8701–07 (the “Anti-Kickback Act” or
the “AKA”). The district court dismissed the Government’s AKA claim, holding
the employees’ acts could not be imputed to KBR because the Government had
failed to make sufficient allegations that they were acting for KBR’s benefit.
      We reversed and remanded, holding the district court applied the wrong
standard of vicarious liability and thus improperly concluded the Government
had failed to state a claim. Vavra, 727 F.3d at 353–54. On remand, the district
court conducted a bench trial and found that two of KBR’s employees, Robert
and James Bennett, knowingly accepted kickbacks in connection with
LOGCAP III. The court then held KBR liable under Section 8706(a)(1) for
knowingly accepting kickbacks. KBR appealed.


                                       2
    Case: 15-41623      Document: 00513862810    Page: 3   Date Filed: 02/03/2017



                                  No. 15-41623
                                 DISCUSSION
      We begin with a summary of the AKA. The Act prohibits providing
kickbacks, soliciting kickbacks, or including kickbacks in contract prices so
that the costs of such kickbacks are passed on to the Government.
41 U.S.C. § 8702. Most relevant here, a “kickback” is “any . . . gratuity, thing
of value, or compensation of any kind that is provided to a . . . prime contractor
employee . . . to improperly obtain or reward favorable treatment in connection
with a . . . subcontract relating to a prime contract.”     Id. § 8701(2).   The
Government can enforce this prohibition through civil or criminal enforcement,
or both. Id. §§ 8706–07.
      This case deals with the civil-enforcement provision, Section 8706, which
gives the Government two options.        The first, Section 8706(a)(1), permits
recovery of a civil penalty equal to “twice the amount of each kickback involved
in the violation” plus up to $11,000 per kickback, but only if the Government
can show that a person “knowingly engage[d] in conduct prohibited by section
8702,” the conduct being kickbacks. Id. § 8706(a)(1); see also Vavra, 727 F.3d
at 347 n.6 (explaining the $11,000 figure). The second, Section 8706(a)(2),
dispenses with the knowledge requirement and permits recovery “from a
person . . . whose employee, subcontractor, or subcontractor employee violates
section 8702 . . . .”    Id. § 8706(a)(2).   Section 8706(a)(2) permits the
Government to recover “a civil penalty equal to the amount of [the] kickback.”
Id. Here, the Government alleged only a violation of Section 8706(a)(1).
      KBR raises three issues on appeal, all of which are ones of first
impression. First, did the district court apply the proper standard for imputing
knowledge under the AKA? Second, does the AKA require proof of a connection
between the alleged kickback and a specific instance of favorable treatment?
Third, does the Government’s AKA claim relate back to the relators’ qui tam
complaint under 31 U.S.C. § 3731(c)? We separately address each issue.
                                        3
     Case: 15-41623   Document: 00513862810     Page: 4   Date Filed: 02/03/2017



                                 No. 15-41623
I.    Imputing Knowledge Under the AKA
      The first issue is whether the knowledge of the two men who received
kickbacks can be imputed to KBR so as to subject the company to heightened
liability under Section 8706(a)(1).    Three potential knowledge-imputation
standards are proposed by the parties’ briefing and the history of this case.
First, the Government cites our prior opinion in this case to argue that, to
impute knowledge from employees to their employer, it need only show the
employees had apparent authority. See Vavra, 727 F.3d at 348–49. Second,
KBR urges us to insert into the AKA context our standard for knowledge
imputation under the Limited Liability Act. There we evaluate eight non-
exhaustive factors. See In re Hellenic, Inc., 252 F.3d 391, 397 (5th Cir. 2001).
Third, the district court adopted an intermediate standard applying corporate-
law principles, which was articulated by Judge Jolly in his separate opinion in
the 2013 appeal. See Vavra, 727 F.3d at 356 (Jolly, J., concurring).
      We start by noting the scope of our first opinion. We addressed the
standard for holding a corporation vicariously liable under the AKA. Vavra,
727 F.3d at 348–49. We held that the AKA, like the common law, imposes
“vicarious liability for employee actions taken under apparent authority.” Id.
at 352. No explanation of “what ‘knowingly’ entails” in Section 8706(a)(1) was
provided, as that was a “nuanced” and “fact-reliant” inquiry “unsuited for
resolution at the motion to dismiss stage.” Id. at 349. Thus, even though we
held that apparent authority was the standard for whether vicarious liability
existed, “we ma[de] no determination as to the knowledge requirement of [the]
statute.” Id. That determination is now needed.
      Judge Jolly argued that the knowledge requirement under Section
8706(a)(1) should be applied. Id. at 354–55 (Jolly, J., concurring). Section
8706(a)(1), “properly construed, . . . holds corporations liable only for the
knowing violations of those employees whose authority, responsibility, or
                                       4
     Case: 15-41623       Document: 00513862810          Page: 5     Date Filed: 02/03/2017



                                       No. 15-41623
managerial role within the corporation is such that their knowledge is
imputable to the corporation.” Id. at 355. If apparent authority were the
entirety of the test under Section 8706(a)(1), “that provision would impose
liability identical to [Section 8706(a)(2)]: an employee who is bribed will always
have apparent authority — it would be nonsensical to give a kickback to an
employee who lacked the apparent authority to accomplish its object.” Id. at
356. 1 Judge Jolly concluded, therefore, that Section 8706(a)(1) “permits the
government to attribute liability to corporate defendants vicariously in cases
where the knowledge of the employees is imputable to the corporation.” Id.
But because the case was still at the motion-to-dismiss stage, he recognized
that the district court would need to further develop the record to make the
required knowledge determination. Id. On remand, the district court adopted
Judge Jolly’s proposed knowledge-imputation standard.
       Before addressing each of the proposed standards, we frame the question
we seek to answer. As the Government argues, we generally apply common-
law principles of vicarious liability to legislatively created tort actions such as
those created by Section 8706(a). See id. at 349 (majority op.). A corporation
cannot act or have a mental state by itself, and thus, under the common law,
“the acts and mental states of its agents and employees will be imputed to the
corporation where such natural persons acted on behalf of the corporation.” Id.
at 348 (quoting 10 WILLIAM MEADE FLETCHER ET AL., FLETCHER CYCLOPEDIA
OF THE LAW OF CORPORATIONS           § 4877 (2012 ed.)). It does not follow, however,
that the knowledge of any agent can be deemed the knowledge of the
corporation: under the common law, only “[k]nowledge of the proper corporate


       1 It has been said that a third party must “reasonably believe” the actor has authority.
RESTATEMENT (THIRD) OF AGENCY § 2.03 cmt. d (2006). Unreasonable decisions may be made
at times by prospective kickbackers. We thus do not hold that a bribed employee will always
have apparent authority. The potential for kickbacker error, though, does not undermine the
basic point of Judge Jolly’s analysis.
                                              5
    Case: 15-41623    Document: 00513862810     Page: 6   Date Filed: 02/03/2017



                                 No. 15-41623
agent must be regarded, in legal effect, as the knowledge of the corporation.”
See FLETCHER § 787. The relevant question, then, is whose knowledge may be
imputed to a corporation under the AKA. That decision “tends to be fact-
intensive and contingent upon the specific legal regimes involved.” Hellenic,
252 F.3d at 395. The specific regime here is the AKA.
      First, apparent authority alone cannot be sufficient to impute an
employee’s knowledge to the employer.       As noted, the AKA contains two
provisions by which the Government can obtain civil penalties for kickback
violations: Section 8706(a)(1), which allows recovery if a person “knowingly
engages in” kickback activity; and Section 8706(a)(2), which allows recovery
“from a person . . . whose employee” engages in kickback activity.        These
provisions are distinct and give the Government separate enforcement options.
The first distinction is the knowledge requirement. The second is that Section
8706(a)(2)’s plain text permits the Government to recover from a corporation
for the acts of its employees only “a civil penalty equal to the amount of [the]
kickback,” whereas Section 8706(a)(1) permits recovery of twice the amount of
each kickback plus $11,000 for each occurrence of prohibited conduct. Of
course, “it is entirely consistent for the statute to punish knowing violations
more severely than those of which the corporation was unaware.” Vavra, 727
F.3d at 348 (majority op.) (quotation marks and alterations omitted).
      An apparent-authority-only standard frustrates these deliberate
distinctions, textually and practically.   Textually, requiring only apparent
authority would pluck “knowingly” from the statutory text and eliminate any
difference between the Government’s burdens under Sections 8706(a)(1) and
(a)(2). That is, an employee who receives a kickback will almost always have
apparent authority because “it would be nonsensical to give a kickback to an
employee who lacked the apparent authority to accomplish its object”;
requiring only apparent authority to impute an employee’s knowledge under
                                       6
    Case: 15-41623     Document: 00513862810       Page: 7        Date Filed: 02/03/2017



                                   No. 15-41623
Section 8706(a)(1) would render it indistinguishable from Section 8706(a)(2).
Id. at 356 (Jolly, J., concurring). The definition of kickback is illustrative: it
includes   only   conduct    “to   improperly     obtain     or     reward    favorable
treatment . . . .” See 41 U.S.C. § 8701(2).
      For this reason, the practical results of adopting an apparent-authority
standard would be unusual. The Government would have no reason to prove
a kickback occurred under Section 8706(a)(2) because its burden would be the
same under Section 8706(a)(1), but that section provides for significantly
higher civil penalties than its counterpart.        We presume “that statutory
language is not superfluous,” and therefore we decline to make Section
8706(a)(1)’s knowledge requirement meaningless. See Arlington Cent. Sch.
Dist. Bd. of Ed. v. Murphy, 548 U.S. 291, 299 n.1 (2006).
       The Government argues we can adopt its reading without causing
superfluity. Section 8706(a)(2), it says, merely “permits the government to
recover even from those in the contracting chain who unwittingly pass along
kickback-tainted charges.” The counterpoint, though, is that “because we can
assume a person who is being bribed always knows he is being bribed, the
knowledge requirement would not add to [Section 8706(a)(2)] if it applied to
employees rather than to the corporation itself.” See Vavra, 727 F.3d at 354
n.1 (Jolly, J., concurring). The “legal regimes involved,” and specifically the
language used by Congress in Section 8706(a), forecloses the Government’s
broad interpretation. See Hellenic, 252 F.3d at 395.
      We also conclude that the AKA does not warrant the knowledge-
imputation standard urged by KBR, which is the Hellenic standard. That case
dealt with the Limited Liability Act (“LLA”), which “allows a vessel owner to
limit its liability for any loss or injury caused by the vessel to the value of the
vessel and its freight” if the owner is “without privity or knowledge of the cause
of the loss.” Id. at 394 (quotation marks omitted). Under the LLA, the relevant
                                        7
    Case: 15-41623     Document: 00513862810      Page: 8   Date Filed: 02/03/2017



                                  No. 15-41623
knowledge-imputation question is whether an employee is a “managing agent
with respect to the field of operations in which the negligence occurred.” Id. at
396. To answer that question, Hellenic directed courts to consider eight non-
exhaustive factors:
      (1) [T]he scope of the agent’s authority over day-to-day activity in
      the relevant field of operations; (2) the relative significance of this
      field of operations to the business of the corporation; (3) the agent’s
      ability to hire or fire other employees; (4) his power to negotiate
      and enter into contracts on behalf of the company; (5) his authority
      to set prices; (6) the agent’s authority over the payment of
      expenses; (7) whether the agent’s salary is fixed or contingent; and
      (8) the duration of his authority (i.e., full-time or restricted to a
      specific shift).
Id. at 397.
      These factors reflect agency law only “unevenly” through the lens of the
LLA. See id. at 395. Part of the unevenness is that the LLA, unlike the AKA,
was enacted “in derogation of the common law” to limit liability, not create it.
See The Main v. Williams, 152 U.S. 122, 133 (1894); see also Hellenic, 252 F.3d
at 395–96.    More importantly, Hellenic recognized that “the limited liability
doctrine is also sensitive to the scope of an owner’s control over his agents.”
252 F.3d at 396. Under the LLA, therefore, we require a considerable degree
of authority before imputing the knowledge of the employee to the owner:
“When the owner is so far removed from the vessel that he can exert no control
over the master’s conduct, he should not be held to the master’s negligence.”
Id. This restraint makes sense in context. Hellenic was clear that when “a
corporation grants its agents significant discretion and autonomy, it is
reasonable to deny limitation . . . .”     Id.   We have never held that the
knowledge-imputation standard under the LLA controls outside that context.
We do not start today.
      Even so, we find the principles discussed in Hellenic helpful because they
reflect common-law corporate principles. Such principles tell us that “a court
                                     8
    Case: 15-41623     Document: 00513862810      Page: 9   Date Filed: 02/03/2017



                                  No. 15-41623
may deem only the knowledge of officers and employees at a certain level of
responsibility imputable to the corporation.”      FLETCHER § 790.       Although
“knowledge of agents who are not officers may be imputed to the
corporation[,] . . . [k]nowledge of a mere employee of the corporation ordinarily
is not imputed to the company.” Id. § 807. “Whether an individual’s knowledge
will be imputed to the corporation depends on a factual determination,
according to the particular circumstances, of the individual’s position in the
corporate hierarchy,” which includes asking if the “employee has sufficient
responsibility or authority to impute his knowledge to the corporation . . . .” Id.
      These common-law principles fit comfortably within Section 8706(a)’s
two-tiered liability structure and give meaning to “knowingly” as used in
Section 8706(a)(1).    Adopting such principles is also consistent with our
understanding that Congress incorporated common-law vicarious liability
rules into the AKA. See Vavra, 727 F.3d at 348.
      To be clear, the precise question being asked is whether “a person,” i.e.,
a corporation, itself has knowledge, not merely whether one of its agents has
knowledge. See id. at 354 n.1 (Jolly, J., concurring). Answering which agent’s
knowledge is the corporation’s knowledge is the linchpin. This analysis will
usually involve “developing the evidence, both factual and expert, regarding
the employees’ job titles, their actual responsibilities, and their overall place
within the company.”      Id. at 356.   The goal is to determine whether an
employee’s knowledge may be fairly imputed to the corporation. “Where the
level of responsibility begins must be discerned from the circumstances of each
case.” Cf. Continental Oil Co. v. Bonanza Corp., 706 F.2d 1365, 1376 (5th Cir.
1983). Although we do not adopt wholesale the “managing agent” test from the
LLA, its focus on the agent’s authority “over the sphere of activities in
question” is helpful. See In re Signal Int’l, LLC, 579 F.3d 478, 496–97 (5th Cir.
2009) (quoting In re Kristie Leigh Enters., 72 F.3d 479, 481 (5th Cir. 1996)).
                                        9
   Case: 15-41623     Document: 00513862810       Page: 10    Date Filed: 02/03/2017



                                 No. 15-41623
      We hold that the proper test for imputing knowledge under Section
8706(a)(1) is that corporations are liable “only for the knowing violations of
those employees whose authority, responsibility, or managerial role within the
corporation is such that their knowledge is imputable to the corporation.”
Vavra, 727 F.3d at 355 (Jolly, J., concurring).
      We now turn to the district court’s findings and conclusions. When
reviewing a bench trial, findings of fact are reviewed for clear error and legal
issues are reviewed de novo. Meche v. Doucet, 777 F.3d 237, 241–42 (5th Cir.
2015). The district court predicted correctly that it should adopt the standard
proposed by Judge Jolly. The court found Robert Bennett was responsible for
supervising the EGL subcontract, including both general performance and day-
to-day operations; for ensuring EGL met its obligations; for communicating
with EGL on any performance issues; and for reviewing EGL invoices and
submitting them for payment. He was also “part of a collaborative process to
determine whether to exercise options under the EGL subcontract and to
execute   technical   evaluations   for     rebidding   the   freight   forwarding
subcontract.”   Consequently, the court found Robert Bennett possessed
sufficient authority and responsibility to impute his knowledge to KBR. This
finding is not clearly erroneous. Although he was neither an executive nor
particularly high on KBR’s corporate ladder, the evidence supports the district
court’s finding that he worked in a supervisory capacity as to the EGL
subcontract.    In other words, he had somewhat significant managerial
authority “over the sphere of activities in question.” See Signal Int’l, 579 F.3d
at 496. KBR tasked him with such authority, thus permitting a conclusion
that his knowledge may be fairly imputed to KBR. Given such evidence, the
record does not support a “definite and firm conviction that a mistake has been
committed.” See Barto v. Shore Constr., L.L.C., 801 F.3d 465, 471 (5th Cir.
2015).
                                       10
      Case: 15-41623     Document: 00513862810        Page: 11     Date Filed: 02/03/2017



                                      No. 15-41623
        As to James Bennett, the district court found that KBR tasked him with
evaluating and awarding the EGL subcontract, in addition to his responsibility
for awarding and administering other subcontracts for KBR. It also noted that
he had signature authority in the amount of $250,000, as well as the authority
to award subcontracts in connection with LOGCAP III.                    Accordingly, the
district court held that James Bennett’s “significant responsibility supports a
finding that [his] knowledge may be imputed to KBR.” We see this Bennett’s
authority differently. Although he had some authority within KBR as to the
initial award of the EGL subcontract, 2 he had almost no further involvement
or authority with respect to LOGCAP III. He did not, for example, work on the
EGL subcontract during the relevant period and lacked the authority to “take
any procurement action regarding . . . LOGCAP III.”               At one point, James
Bennett may have had authority as to the EGL subcontract.                     During the
relevant period, though, he was not in a position in which his “authority,
responsibility, or managerial role” would fairly permit imputation of his
knowledge to KBR. See Vavra, 727 F.3d at 355 (Jolly, J., concurring). Thus,
the record — and indeed the district court’s other findings — undermine the
district court’s finding that James Bennett’s limited authority was sufficient to
impute his knowledge to KBR. We hold such finding was clearly erroneous.


II.     Meaning of “Kickback”
        The parties next argue about the meaning of “kickback” under the AKA.
We first analyze whether the Government is correct that the issue was not
preserved. Generally, “arguments not raised in the district court cannot be


        2The district court found that James Bennett had $250,000 signature authority,
which contributed to it finding his knowledge imputable to KBR. In light of the other record
evidence indicating that other KBR employees had significantly more signature authority,
this relatively low signature authority seems to indicate limited rather than significant
authority. See Hellenic, 252 F.3d at 397.
                                            11
       Case: 15-41623   Document: 00513862810     Page: 12   Date Filed: 02/03/2017



                                   No. 15-41623
asserted for the first time on appeal.” In re Liljeberg Enters., Inc., 304 F.3d
410, 427 n.29 (5th Cir. 2002). Conversely, we will consider an issue “if the
argument on the issue before the district court was sufficient to permit the
district court to rule on it.” Id. There is no “bright-line rule,” but to preserve
its argument for appeal, the “litigant must press and not merely intimate the
argument” before the district court. New York Life Ins. Co. v. Brown, 84 F.3d
137, 141 n.4 (5th Cir. 1996) (quotation marks omitted).
         The district court here had the opportunity to rule on this issue, and it
did.     KBR “pressed” that a “kickback” required a connection between the
gratuity and specific favorable treatment while opposing the Government’s
motion for partial summary judgment. The argument “was sufficient to permit
the district court to rule on it.” See Liljeberg, 304 F.3d at 427 n.29. Though
the district court did not address KBR’s argument head-on, it definitively ruled
against KBR by finding there was “no issue of material fact with respect to
whether [Robert] Bennett accepted a kickback in violation of the AKA.” Later,
in KBR’s proposed conclusions of law, it referenced the district court’s prior
ruling and asked the court to reconsider, noting that “[o]ther federal bribery
and gratuity statutes require some indicia that the recipient understood that
the gift was offered in exchange for a specific act.” KBR’s argument in the
district court was sufficient to preserve the issue for appeal.
         We now turn to the merits. The AKA defines a “kickback” as
         any money, fee, commission, credit, gift, gratuity, thing of value,
         or compensation of any kind that is provided to a prime contractor,
         prime contractor employee, subcontractor, or subcontractor
         employee to improperly obtain or reward favorable treatment in
         connection with a prime contract or a subcontract relating to a
         prime contract.
41 U.S.C. § 8701(2) (emphasis added).       KBR does not contest that gratuities
were exchanged “in connection with a prime contract.” Rather, the dispute we
now examine hinges on the italicized phrase “to improperly obtain or reward
                                    12
    Case: 15-41623     Document: 00513862810      Page: 13    Date Filed: 02/03/2017



                                   No. 15-41623
favorable treatment.” Specifically, the issue is whether such language requires
a connection between the gratuity and the “favorable treatment” sought to be
obtained or rewarded. KBR contends it does, relying on the Supreme Court’s
federal-bribery-statute jurisprudence.        See United States v. Sun-Diamond
Growers of California, 526 U.S. 398 (1999). 3 The district court held otherwise.
It required the Government to prove only “that the reason one person provided
something of value to another was to improperly influence a procurement
decision.”
      We first summarize what is needed under the provision of the federal
bribery statute prohibiting illegal gratuities. The Government must show that
something of value was given, offered, or promised to a public official, or
demanded, sought, received, accepted, or agreed to be received or accepted by
a public official, “for or because of any official act performed or to be performed
by such public official.” Id. at 404 (discussing 18 U.S.C. § 201(c)(1)). In Sun-
Diamond, the Government charged a trade association with making illegal
gifts to the Secretary of Agriculture, Mike Espy, in violation of Section
201(c)(1). Id. at 400–01. Those gifts, with an estimated value of about $5,900,
were given while there were two specific matters before the Secretary in which
the trade association had an interest. Id. at 401–02. The Government did not
prove a specific connection between the gifts and either matter, nor between
the gifts and any other action of the Secretary. Id. at 402–03.
      The Court reversed, holding that an illegal gratuity under the federal
bribery statute requires proof of a connection between the gratuity and a
specific official act performed or to be performed. Id. at 414. Therefore, the
jury charge had been incorrect when it required a showing only that the trade



      A recent decision in the bribery context reaffirmed Sun-Diamond’s analysis. See
      3

McDonnell v. United States, 136 S. Ct. 2355, 2370 (2016).
                                         13
    Case: 15-41623     Document: 00513862810       Page: 14    Date Filed: 02/03/2017



                                   No. 15-41623
association “gave Secretary Espy a gratuity because of his official position —
perhaps, for example, to build a reservoir of goodwill that might ultimately
affect one or more of a multitude of unspecified acts, now and in the future.”
Id. at 405. The more natural reading of “for or because of any official act,” the
Court held, required that “some particular official act be identified and
proved.” Id. at 406.
      An “official act” was “carefully defined,” the Sun-Diamond Court said,
“to mean any decision or action on any question, matter, cause, suit, proceeding
or controversy, which may at any time be pending, or which may by law be
brought before any public official, in such official’s official capacity, or in such
official’s place of trust or profit.” Id. at 406, 407 (quoting 18 U.S.C. § 201(a)(3)).
That definition required “that some particular official act be identified and
proved.” Id. at 406.
      The AKA does not provide any similarly detailed statutory definition to
guide our analysis. KBR argues that something akin to the bribery statute’s
definition of “official act” should be read into the AKA’s requirement of
“favorable treatment.” The Government, though, argues that it makes more
sense to interpret the AKA’s “improperly obtain or reward favorable
treatment” as a generalized requirement, arguing that is consistent with the
statute’s text, purposes, and history. It contends the AKA was meant to deter
kickback activity among non-government officials regardless of whether the
subcontractor intended to obtain generalized or specific “favorable treatment.”
The Government would have us limit the statute’s reach through the word
“improperly.”    There is no statutory definition of that adverb, but the
Government offers that it means anything not “innocent” or “incidental.” One
problem with that is it provides no reasonable notice to those in the
government-contracting arena as to when their acts are innocent and when
they are not. “When . . . no particular ‘official act’ need be identified, and the
                                         14
    Case: 15-41623    Document: 00513862810      Page: 15    Date Filed: 02/03/2017



                                  No. 15-41623
giving of gifts by reason of the recipient’s mere tenure in office constitutes a
violation, nothing but the Government’s discretion prevents [legal gift giving]
from being prosecuted.” Id. at 408. We will not adopt such a non-standard.
      The Government also relies on the 1986 amendments to the AKA. At
that time, Congress replaced prior language that the kickback needed to be
offered “as an inducement for the award of a subcontract or order . . . or as an
acknowledgement of a subcontract or order previously awarded” with new
language that the kickback needed to be “for the purpose of improperly
obtaining or rewarding favorable treatment . . . .” Compare 41 U.S.C. § 51
(1980) (pre-amendment), with 41 U.S.C. § 52(2) (1986) (post-amendment).
      Both parties find something in the Senate Report that accompanied the
amendment to support their positions. The Report stated that the earlier
language required a specific act, while the new language was expressly meant
to broaden the AKA’s scope to “prohibit[] payments made to obtain or
acknowledge any type of favorable treatment in the procurement process.” See
S. REP. NO. 99-435, at 11 (1986). From KBR’s viewpoint, the helpful Senate
Report language is this:
      In order to exempt [de minimis gifts] from the bill, the Committee
      amended the definition of kickback to cover only those transactions
      made for the purpose of influencing procurement decisions. This
      change generally excludes inexpensive items from the Act’s
      coverage, since the exchange of [de minimis] gifts could not
      reasonably be expected to influence procurement decisions.
Id. A legislative report not voted on by either house of Congress need not
become the focus of judicial exegesis. The statute itself controls.
      Leaving the Report aside, we note that a common meaning of “favorable
treatment,” which is to give someone “a result that is in [his] favor,” can include
specific, identifiable treatment, but it can also be read to include generalized
treatment.    See MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY 457, 1333
(11th ed. 2003). Requiring no connection to identifiable treatment makes the
                                    15
   Case: 15-41623     Document: 00513862810      Page: 16   Date Filed: 02/03/2017



                                  No. 15-41623
line between legal and illegal gift giving difficult to define. We interpret any
ambiguity in favor of KBR because Section 8702, which prohibits kickbacks
and led to the civil penalties imposed here, also supports criminal penalties
when the perpetrator “knowingly and willfully engages” in the conduct. See 41
U.S.C. § 8707. “Because we must interpret the statute consistently, whether
we encounter its application in a criminal or noncriminal context, the rule of
lenity applies.” Leocal v. Ashcroft, 543 U.S. 1, 11 n.8 (2004).
      We conclude that the 1986 statutory language of “favorable treatment,”
though more general than the prior requirement that the kickback be an
inducement for a “subcontract or order,” still requires a link between the
kickback and some benefit being sought or already received. A kickback that
has the goal of obtaining or rewarding “favorable treatment” requires a pursuit
of more than building better customer relations in the abstract. The synonym
for “treatment” we find most apt is that the kickback must be for “action,” as
opposed merely to developing more congenial feelings. See 18 OXFORD ENGLISH
DICTIONARY 464 (2d ed. 1989) (“action or behav[ior] towards a person”).
      The Government argues, though, that Sun-Diamond’s limiting the reach
of the statute only applies to illegal-gratuity cases under 18 U.S.C. § 201(c) and
should not be extended to the AKA.          The Government cites a handful of
appellate opinions, including one of our own, questioning or rejecting Sun-
Diamond’s application outside the illegal-gratuity context. See United States
v. Whitfield, 590 F.3d 325, 353 (5th Cir. 2009); United States v. Garrido, 713
F.3d 985, 1000–01 (9th Cir. 2013); United States v. Abbey, 560 F.3d 513, 520–
21 (6th Cir. 2009). Our Whitfield decision and the cases it discussed dealt with
bribery, which requires a quid pro quo. In distinguishing Sun-Diamond, for
example, a Second Circuit case cited in Whitfield refused to extend Sun-
Diamond’s holding beyond the illegal-gratuity context “because the Supreme
Court’s chief concern in Sun-Diamond was ‘supplying a limiting principle that
                                       16
   Case: 15-41623     Document: 00513862810      Page: 17   Date Filed: 02/03/2017



                                  No. 15-41623
would distinguish an illegal gratuity from a legal one.’” Whitfield, 590 F.3d at
352 (quoting United States v. Ganim, 510 F.3d 134, 146 (2d Cir. 2007)
(alteration omitted)).   We explained that “no such limiting principle was
required outside the gratuity context, because, unlike the gratuity statute, the
extortion and bribery statutes require . . . ‘the quid pro quo agreement.’” Id.
      Whitfield and similar cases are inapplicable because the AKA contains
no explicit quid-pro-quo requirement to distinguish legal gifts from illegal ones.
It is also unlike the statute at issue in Garrido and Abbey, which required the
gift be worth over $5,000. See 18 U.S.C. § 666. In each of those cases, the court
thought it significant that the $5,000 “threshold monetary requirement”
distinguished between “token gifts” and illegal gratuities. See Garrido, 713
F.3d at 1000; see also Abbey, 560 F.3d at 521.
      A “kickback” is more similar to an illegal gratuity under Section 201(c)
than it is to the gifts prohibited by Section 666. The Government’s proposed
reading would make it difficult for persons subject to the AKA to determine the
point at which their conduct becomes illegal. Like the Government’s rejected
argument in Sun-Diamond, its interpretation here would make the terms of
the AKA “snares for the unwary.” See Sun-Diamond, 526 U.S. at 411.
      We do, though, agree with the Government that “improperly” does some
work. The word helps tie the gratuity to the “favorable treatment.” The most
natural meaning is that the “favorable treatment” must be obtained or
rewarded in a way that is “improper,” or “not in accord with . . . right
procedure.” See MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY 626 (11th ed.
2003). The boundary may not be perfectly clear, but general guideposts do
exist. Generally, there has been no kickback when a private party seeks to
build a reservoir of goodwill with the hope or intent of obtaining more business.
Among other variables, the size and timing of the gifts and the nature of the
favorable treatment will impact whether something improper is occurring.
                                       17
    Case: 15-41623      Document: 00513862810         Page: 18     Date Filed: 02/03/2017



                                     No. 15-41623
      The Senate Report sought to identify examples of improper and proper
conduct. 4 As a general understanding, we conclude that anything of value
offered in order to subvert the “proper” process for awarding contracts is a
potential kickback. The Senate Report’s examples are consistent with that
understanding. Is the thing of value intended to cause the person in authority
to forgive deficiencies in performance, overlook shortcomings in a bid or
suggested contract, or obtain some other treatment not generally available? Is
the gift of such substantial value — monetarily or in some other way — as to
gain an advantage beyond general goodwill? These are all examples of the
pursuit of improper favorable treatment.
       We now turn to how the district court dealt with the issue. It found that
two KBR employees, Robert and James Bennett, accepted kickbacks from two
EGL employees, Smoot and Kessner.                We have already held that James
Bennett’s knowledge is not attributable to KBR under Section 8706(a)(2).
Therefore, any gifts to him are not at issue. We thus review only the gratuities
from Smoot and Kessner to Robert Bennett.


      4 The Senate Report lists examples of “favorable treatment,” none of which are simply
generalized treatment:

      Examples of “favorable treatment” covered by S. 2250 include, but are not
      limited to, receiving improper advance notice of a request for bids on a
      subcontract; obtaining certification as an eligible bidder without meeting the
      proper standards or when the bidders list has been improperly restricted;
      obtaining normally unavailable information about a competitor’s bid or a
      project that is the subject of the subcontract; receiving unusual assistance in
      writing a bid; being allowed to submit a bid after a deadline has passed;
      receiving improper sole source consideration; improperly obtaining an award;
      obtaining unwarranted contract modifications; obtaining acceptance of
      substandard goods; being permitted to charge inflated prices or to recover
      improper expenses; and, in the case of independent sales representatives,
      receiving improper referrals of persons interested in bidding on subcontracts.

S. REP. NO. 99-435, at 11 (1986) (emphasis added).


                                            18
    Case: 15-41623       Document: 00513862810          Page: 19     Date Filed: 02/03/2017



                                       No. 15-41623
       Smoot testified that Robert Bennett was “the highest-ranking guy that
we dealt with, and we wanted to develop a relationship” with him to gain
“[m]ore business.” Smoot further testified that he believed Robert Bennett
could help future business by “speak[ing] favorabl[y] of [the] company” and
because “he would have a vote on . . . awarding additional contracts when
contracts came available.” Such general efforts to develop goodwill and to earn
future business through good working relationships, however, are insufficient
if believed to support AKA liability by themselves. The district court findings
go further, though. When asked why he provided gratuities, Smoot answered
that it was because Robert Bennett “would bring service issues to us.
Specifically he knew me based on entertaining; so, if they had issues, he would
bring them to me before they escalated out of control.” To Smoot, Robert
Bennett was “the most important [person at KBR] with regard to controlling
service issues.”
       These factual findings are not clearly erroneous in light of the record
evidence. 5 It is true that the district court did not make any findings as to
particular service problems Smoot intended to influence in an improper
manner through his gratuities. 6 Yet it is enough to connect the gratuity with
the specific kind of treatment sought in a way that establishes impropriety.
Because of the nature of the treatment Smoot sought, we find sufficient
specificity about the treatment to support a finding of a kickback. The district
court found Smoot gave gratuities to overlook performance problems,



       5There is some conflicting evidence in the record. Smoot and Kessner testified, for
example, that they were not “trying to get [KBR] to accept substandard service” or “overlook
performance deficiencies.” Such self-serving denials do not prevent contrary findings to be
made based on the overall record.

       6The record suggests such instances did exist, but the district court made no findings.
For example, Smoot recalled two particular service problems, which had presumably been
resolved by Robert Bennett without escalation.
                                             19
       Case: 15-41623   Document: 00513862810      Page: 20   Date Filed: 02/03/2017



                                    No. 15-41623
something that would have otherwise been discordant with the proper process.
Such findings support concluding that Smoot gave gratuities to Robert Bennett
“to improperly obtain or reward favorable treatment.”
         The district court made similar findings as to the gratuities from Kessner
to Robert Bennett. It found that Kessner, like Smoot, thought Robert Bennett
was “a decision maker” and had a managerial role in KBR. It also found the
object of Kessner’s and Smoot’s kickbacks was “to overlook performance issues
on the EGL subcontract or to award future subcontracts or business to EGL.”
Even though Kessner’s belief that entertaining Robert Bennett could help
them gain further business is not by itself improper, Kessner’s giving him
gratuities to overlook performance deficiencies is improper. We find nothing
clearly erroneous in these findings.


III.     Relation-Back Under the False Claims Act
         We have upheld the judgment that KBR improperly provided kickbacks
to Robert Bennett. KBR argues we still must set that aside because of the
statute of limitations. Generally, the AKA requires a civil action be brought
within six years after the “Government first knew or should reasonably have
known that the prohibited conduct had occurred.” 41 U.S.C. § 8706(b)(2). It is
undisputed that the Government should reasonably have known that
prohibited conduct had occurred as of January 2004, when the relators filed
their qui tam complaint. The Government intervened and filed its complaint
in August 2010, over six years later.
         The Government contends, and the district court held, that the AKA
claims are timely under 31 U.S.C. § 3731(c), the subsection of the FCA
providing for relation back. Section 3731(c) provides:
         If the Government elects to intervene and proceed with an action
         brought under [Section] 3730(b), the Government may file its own

                                         20
   Case: 15-41623     Document: 00513862810     Page: 21   Date Filed: 02/03/2017



                                 No. 15-41623
      complaint or amend the complaint of a person who has brought an
      action under section 3730(b) to clarify or add detail to the claims
      in which the Government is intervening and to add any additional
      claims with respect to which the Government contends it is
      entitled to relief. For statute of limitations purposes, any such
      Government pleading shall relate back to the filing date of the
      complaint of the person who originally brought the action, to the
      extent that the claim of the Government arises out of the conduct,
      transactions, or occurrences set forth, or attempted to be set forth,
      in the prior complaint of that person.
31 U.S.C. § 3731(c). KBR argues that Section 3731(c) permits relation back
only for FCA claims, and thus it does not permit the Government’s AKA action.
      Both parties rely on Section 3731(c)’s plain language. KBR argues that
Section 3731(c)’s first use of “claims” must refer to “FCA claims” because the
only “claims” in which the Government can intervene to “clarify or add detail
to” are claims in “an action brought under [Section] 3730(b).” We agree. KBR
then argues that because courts presume words in a statute are used
consistently, “claims” must mean “FCA claims” throughout Section 3731(c).
See Mohamad v. Palestinian Auth., 132 S. Ct. 1702, 1708 (2012). As a result,
only more FCA claims can be added, not AKA or other claims.              See 31
U.S.C. § 3731(c).
      “A word or phrase is presumed to bear the same meaning throughout a
text . . . .” ANTONIN SCALIA & BRYAN A. GARNER, READING LAW 170 (2012).
Canons of construction are guides, and they must be applied pragmatically;
and compared to some others, this one “is particularly defeasible by context.”
Id. at 171. Here, context convinces us that, in Section 3731(c), Congress used
the term “claims” generally and consistently, modifying it in different ways by
placing it in different contexts. The first time Section 3731(c) uses “claims” it
means “FCA claims” because the surrounding words provide it that meaning.
The Government may “clarify or add detail to the claims” in which the
Government is intervening, which are, because of the surrounding language,
                                       21
    Case: 15-41623       Document: 00513862810         Page: 22     Date Filed: 02/03/2017



                                      No. 15-41623
necessarily claims in “an action brought under [Section] 3730(b).” To read it
otherwise would not make sense.
       The second time “claims” is used, though, its context is different — “to
add any additional claims with respect to which the Government contends it is
entitled to relief.” This context does not limit the term. Rather, this part of
Section 3731(c) permits the Government “to add any additional claims.” That
phrase suggests a broad meaning. “Read naturally, the word ‘any’ has an
expansive meaning, that is, ‘one or some indiscriminately of whatever kind.’”
United States v. Gonzalez, 520 U.S. 1, 5 (1997) (emphasis added) (citation
omitted). In the context of Section 3731(c), therefore, “claims” need not be FCA
claims. The term is used consistently throughout Section 3731(c), but not in
the narrow sense KBR argues. 7
       This is not to say that the Government may take advantage of Section
3731(c)’s relation-back provision by adding any claims (FCA or not) to any qui
tam FCA complaint. Indeed, the second sentence of Section 3731(c) provides
the key limitation: “any such Government pleading shall relate back” to the
original filing date “to the extent that the claim of the Government arises out
of the conduct, transactions, or occurrences set forth, or attempted to be set
forth, in the prior complaint of th[e] person.” 31 U.S.C. § 3731(c). Thus, as
with Federal Rule of Civil Procedure 15, a new claim or pleading will not relate
back when it “asserts a new ground for relief supported by facts that differ in
both time and type from those the original pleading set forth.” See Mayle v.
Felix, 545 U.S. 644, 650 (2005). Rather, to relate back, a new claim must be
“tied to a common core of operative facts . . . .” Cf. id. at 664.


       7  In addition to being textually strained, KBR’s reading would undermine judicial
efficiency. Under it, the Government would often be required to engage in multiple lawsuits
to litigate related FCA and AKA claims, even if such claims arose from the same underlying
conduct, occurrences, or transactions. We conclude that Section 3731’s text militates against
such a reading.
                                             22
    Case: 15-41623    Document: 00513862810        Page: 23   Date Filed: 02/03/2017



                                  No. 15-41623
       We conclude that this reading creates no internal inconsistency even
though Section 3731(d) uses “cause of action” rather than “claim.”
Subsection (d) reads: “In any action brought under section 3730, the United
States shall be required to prove all essential elements of the cause of action,
including damages, by a preponderance of the evidence.”              To KBR, the
contrasting language suggests that “cause of action” should be read to mean
“legal theory of a lawsuit” whereas “claims” should be read to refer to factual
allegations under the FCA.       Although we agree the terms have distinct
meanings, we see no reason to constrict “claim” in that manner. That term
generally refers to “[t]he aggregate of operative facts giving rise to a right
enforceable by a court.” BLACK’S LAW DICTIONARY 264 (8th ed. 2004); cf. FED.
R. CIV. P. 8(a). “Cause of action,” on the other hand, can refer to a legal theory.
BLACK’S LAW DICTIONARY 235 (8th ed. 2004). Each term can retain its distinct,
natural meaning and still coexist within Section 3731 without adopting KBR’s
narrow construction. For instance, it would be strange for Section 3731(d) to
say that the United States “shall be required to prove all essential elements of
the [claim],” referring to the facts giving rise to a right. A distinct term, “cause
of action,” was used to convey a distinct meaning.            Likewise, it was not
necessary to use “cause of action” instead of “claims” in Section 3731(c); the
natural meaning of “claims” includes non-FCA claims. Under our reading of
“claims,” the language is internally consistent.
       Finally, KBR argues the Government’s AKA claims do not relate back
because it did not continue to pursue its FCA claims after they were dismissed
in April 2012. Section 3731(c) becomes operative only “[i]f the Government
elects to intervene and proceed with an action brought under [Section]
3730(b) . . . .”   31 U.S.C. § 3731(c).        KBR argues the Government
“unquestionably declined” to “proceed” with an FCA action because it
abandoned its FCA claims before this appeal.            The argument has some
                                        23
   Case: 15-41623    Document: 00513862810      Page: 24   Date Filed: 02/03/2017



                                 No. 15-41623
purchase, but not enough. The Government did proceed with the FCA claims
when it intervened and filed its complaint in August 2010. When it did so, the
rest of Section 3731(c) became operative, and the Government’s AKA claims
related back to August 2004. See id. The later dismissal of the Government’s
FCA claims did not change that. “The viability of a cause of action in an
original complaint does not necessarily affect the application of the relation-
back doctrine.”   Cf. Watkins v. Lujan, 922 F.2d 261, 264 (5th Cir. 1991)
(discussing relation back in the Rule 15 context).
      Even so, KBR argues the district court erred by accepting as timely nine
alleged kickbacks occurring between January and June 2004. Such gratuities,
it argues, occurred after the relators’ original complaint yet more than six
years before the Government intervened in August 2010 and thus neither
relate back nor are timely.    The district court agreed with KBR that the
Government’s complaint did not relate back to conduct occurring after the
relators’ January 2004 complaint. Nonetheless, it held that KBR had failed to
satisfy its burden of showing the Government knew or reasonably should have
known the post-January 2004 AKA violations had occurred.
      The district court correctly noted that KBR, as the party asserting the
statute-of-limitations defense, bore the burden of proving limitations barred
the Government’s claims. See Frame v. City of Arlington, 657 F.3d 215, 239
(5th Cir. 2011) (en banc). It had to demonstrate the Government “first knew
or should reasonably have known that the prohibited conduct had occurred”
prior to August 2004, six years before the Government intervened and filed its
complaint. See 41 U.S.C. § 8706(b)(2); cf. Gabelli v. SEC, 133 S. Ct. 1216, 1224
(2013). KBR did nothing to show the Government knew or should reasonably
have known of the alleged kickbacks occurring between January and June of
2004, nor did the Government’s “allegations affirmatively demonstrate that
[its] claims [were] barred by the statute of limitations and fail to raise some
                                      24
    Case: 15-41623       Document: 00513862810          Page: 25     Date Filed: 02/03/2017



                                       No. 15-41623
basis for tolling.” See Frame, 657 F.3d at 240. Whether the Government
should have reasonably discovered the alleged kickbacks is a mixed question
of law and fact that we review for clear error. 8 See Colonial Penn Ins. v. Market
Planners Ins. Agency Inc., 157 F.3d 1032, 1036 (5th Cir. 1998). We cannot say
the district court clearly erred in determining that KBR failed to establish the
Government’s post-January 2004 claims were time-barred.
                                            ***
       The district court did not clearly err by finding Robert Bennett’s
knowledge was imputable to KBR or by finding he accepted gratuities meant
to improperly obtain or reward favorable treatment. It thus did not err in
holding KBR liable for kickbacks accepted by that Bennett. Nor did it err in
determining the Government’s claims related back to the relators’ qui tam
complaint. We AFFIRM those portions of its judgment.
       The district court did clearly err by finding KBR liable for the gratuities
accepted by James Bennett. We REVERSE that portion of the district court’s
judgment.      We REMAND so that the district court may enter judgment
consistent with this opinion.




       8 In its reply brief, KBR argues that “[b]y rejecting KBR’s statute-of-limitations
affirmative defense based solely on the parties’ legal briefing, the district court effectively
granted summary judgment against KBR,” and so it urges us to review the issue under our
summary-judgment standard. We disagree and thus decline to do so.
                                              25